Case 1:19-cv-00018-HYJ-SJB ECF No. 81 filed 10/09/20 PageID.766 Page 1 of 1

                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


WACKER NEUSON PRODUCTION
AMERICAS, LLC,

           Plaintiff,                      Case No. 1:19−cv−18

    v.                                     Hon. Hala Y. Jarbou

NORTON SHORES, CITY OF,

           Defendant.
                                     /



                                     ORDER
      Before the Court is parties' Joint Notice (ECF No. 79) in Response to
the Order to Show Cause (ECF No. 77), in which they request that the Court
extend the pre−motion conference deadline in this case. This case has been
reassigned, and this Court does not hold pre−motion conferences or require
the parties attend one before filing a dispositive motion. After reviewing the
parties' Joint Notice, the Court will proceed with the remaining case
management dates as previously ordered. Trial, which will now be held in
Lansing, remains set for December 1, 2020, at 9:00 A.M.

         IT IS SO ORDERED.


Dated: October 9, 2020                             /s/ Hala Y. Jarbou
                                                  HALA Y. JARBOU
                                                  United States District Judge
